United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS            April 22, 2003
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-40371
                         Conference Calendar



EUGENE SHANNON ABNER,

                                      Plaintiff,

versus

ROBERT HAZELWOOD, Etc.; ET AL.,

                                      Defendants,


ROBERT HAZELWOOD, Sergeant, Beto I,

                                      Defendant-Appellee,

versus

WILLIAM PENA,

                                      Movant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-560
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     William Pena appeals the district court’s interlocutory

order denying his motion to intervene in the 42 U.S.C. § 1983

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40371
                                  -2-

suit filed by fellow inmate Eugene Shannon Abner.      In his motion,

Pena sought leave to act as counsel on behalf of Abner pursuant

to a guardianship agreement and a power of attorney executed by

Abner.

     The district court construed Pena’s motion as a motion to

intervene; however, Pena was not seeking to become a party to the

suit.    See FED. R. CIV. P. 24.   Instead, Pena’s motion is more

closely analogous to a motion to enroll as counsel.      Pena has not

demonstrated that an order denying such a motion is an appealable

interlocutory order.    See Briargrove Shopping Ctr. Joint Venture

v. Pilgrim Enter., Inc., 170 F.3d 536, 538 (5th Cir. 1999).

Accordingly, this court lacks jurisdiction to entertain his

appeal.

     APPEAL DISMISSED FOR LACK OF JURISDICTION.